Case 2:92-cr-81127-DML ECF No. 2458, PageID.19482 Filed 01/18/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF MICHIGAN


UNITED STATES OF AMERICA,

                                Plaintiffs,                   No. 92-CR-81127-40

vs.                                                           Hon. David M. Lawson

GREGORY BROWN,

                                Defendant.


          DEFENDANT GREGORY BROWN’S SUPPLEMENT TO REPLY BRIEF



      As defense counsel is certain the Court is aware, but in order to complete his record, Gregory

Brown, by and through his counsel, hereby submits a supplement to his reply brief (ECF 2453),

requesting the Court to take judicial notice of the decision in United States v. Gordon, 19-1739

(6th Cir., January 14, 2021).

      Finding error and remanding to this district court, the panel unanimously determined that

Gordon was, in fact, eligible for a sentencing reduction under the First Step Act. The panel also

pointed out, in contrast to the government’s argument, that the concurrent-sentencing doctrine

applies only “where it is clear that there is no collateral consequence to the defendant and the issue

does not otherwise involve a significant question meriting consideration.” United States v. Gordon,

19-1739 at *4, citing United States v. Hughes, 964 F.2d 536, 541 (6th Cir. 1992).




                                                  1
Case 2:92-cr-81127-DML ECF No. 2458, PageID.19483 Filed 01/18/21 Page 2 of 2




                                                CONCLUSION

       Mr. Brown asserts that he was convicted of a covered offense. As such, he respectfully

requests this Court to grant reconsideration.

Date: January 18, 2021                          Respectfully Submitted,

                                                WILLEY & CHAMBERLAIN LLP
                                                Attorneys for Defendant

                                                   /s/ Julia A. Kelly
                                                _______________________________
                                                Julia A. Kelly (P77407)
                                                300 Ottawa Avenue, N.W., Suite 810
                                                Grand Rapids, Michigan 49503
                                                (616) 458-2212
                                                jak@willeychamberlain.com




                                                  2
